Citation Nr: 9900606	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-42 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1986 to 
January 1990.

This appeal arises before the Board of Veterans Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veterans claims seeking 
entitlement to service connection for a psychiatric 
disability and for a TDIU.

In the veterans June 1996 Substantive Appeal, he originally 
indicated that he wished to have a Travel Board hearing.  
However, in an October 1998 statement, the veteran withdrew 
such request.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In the veterans Substantive Appeal, he referred to records 
at the VA Medical Centers in Shreveport and Hampton.  The 
veterans treatment and hospitalization records from Hampton 
have already been associated with the claims folder.  The 
only records from Shreveport are from September 1990.  An 
August 1995 hospitalization record from Hampton noted that 
the veteran was hospitalized for a month at a VA hospital in 
Louisiana and diagnosed with delusional disorder.  However, 
such record has not been made part of the veterans claim 
folder.  

When during the course of review, an appellant refers to the 
existence of additional evidence that might make the claim 
well grounded, VA must notify the appellant of the 
significance of the evidence.  Robinette v. Brown, 8 Vet.App. 
69 (1995).  Accordingly, the RO should assist the appellant 
in obtaining hospitalization and treatment records from 
Shreveport. 

The August 1995 hospitalization record also noted that the 
veteran had been diagnosed two years prior at an Air Force 
Hospital with narcissistic personality disorder and 
delusional disorder.  The service medical records appear 
complete and do not make mention of any such hospitalization.  
However, it is possible that the veterans unit from the 
Reserves has medical records reflecting such hospitalization.  
Accordingly, the RO should verify the veterans periods of 
active duty for training and inactive duty for training and 
obtain any additional service medical records from such 
periods.  

In light of the need to consider whether the veteran is 
entitled to a service connection for a psychiatric 
disability, the Board defers consideration of whether the 
veteran is entitled to a total disability rating due to 
individual unemployability under 38 C.F.R. § 4.16, and the RO 
should also defer readjudication of the claim, pending the 
development described below. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should verify the veterans 
periods of active duty for training and 
assure that proper documentation of such 
service is included in the claims folder.  

2.  The RO should contact the veterans 
Reserve unit and obtain all reserve 
service medical records that have not 
already been associated with the claims 
folder.  

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment and 
hospitalization records that have not 
already been made part of the claims 
folder.  Specifically, the RO should 
obtain treatment and hospitalization 
records from the VA Medical Center in 
Shreveport, Louisiana after September 
1990. 

4.  After the development requested above 
has been completed, the RO should review 
the veterans claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  After the development requested above 
has been completed, the RO should again 
review the veterans claim of entitlement 
to service connection for a psychiatric 
disability.  Based in part on that 
determination, the RO should then 
consider whether the veteran is entitled 
to a total disability rating due to 
individual unemployability under 
38 C.F.R. § 4.16.  In the event that the 
claims on appeal are not resolved to the 
satisfaction of the veteran, he should be 
furnished with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 



addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
